DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated January 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 35 have been added to claim 26 through amendments made to claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USPGPub 2001/0006714 A1) in view of Reitano (USPN 9,387,580).

Bull et al. disclose a self-adhesive material (Figure 1, #14) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one, (Figure 1, #30; Paragraph 0035) wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #36; Paragraph 0036); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is coated with a non-stick material (Figure 1, #38; Paragraph 0036); wherein the front surface of the film made of plastic or paper material of the self-adhesive layer is coated with a thermo-adhesive (Figure 1, #40; Paragraph 0037); and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035) as in claim 26.  With respect to claim 27, said thermo-adhesive is chosen from an acrylic lacquer (Paragraph 0037).   For claim 35, said front surface has a thermo-adhesive coating (Figure 1, #40; Paragraph 0037). However, Bull et al. fail to disclose the opposite surface of the liner to the one coated with the non-stick material is coated with a total or partial printing layer, comprising one or more layers of color.

Reitano teaches an self-adhesive material \54049694\2Attorney Docket No: 49155.0360-US-DIV(Figures; Abstract) having a liner material (Figure 7, #118), wherein the opposite surface of the liner to the one coated with the non-stick material is coated with a total or partial printing layer, comprising one or more layers of color (Column 7, lines 26 – 35) for the purpose of giving the user directions or provide advertisement space (Column 7, lines 26 – 35).21.R0184.12.US.2WPage 4 of 7

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have opposite surface of the liner to the one coated with the non-stick material is coated with a total or partial printing layer, comprising one or more layers of color in Bull et al. in order to give the user directions or provide advertisement space as taught by Reitano.


Claims 29 and 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USPGPub 2001/0006714 A1) in view of Reitano (USPN 9,387,580) as applied to claim 26 above, and further in view of Congard et al. (USPN 6,740,379).

Bull et al., as modified with Reitano, discloses the claimed invention except for the self-adhesive material is in the form of a continuous self-adhesive tape, the Page 3 of 7linerless self-adhesive material has the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels, in the liner the surface opposite to the surface in contact with the PSA is coated with a thermo-adhesive, said polypropylene (PP) is bi- oriented polypropylene (BOPP) and said polyesters is a polyethylene terephthalate (PET) polyester, said plastic material of the self- adhesive layer is bi-oriented polypropylene (BOPP), said plastic material of the self- adhesive layer is polyethylene terephthalate (PET).  

Congard et al. teach a self-adhesive material (Figures; Abstract) in the form of a continuous self-adhesive tape (Figure 4; Abstract), the linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels (Figures 5a and 5b; Column 9, lines 14 – 16), in the liner, the surface opposite to the surface in contact with the PSA is coated with a thermo-adhesive (Figure 4, #12 and 15; Column 4, lines 35 – 39), wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyethylene, polypropylene, or polyesters (Column 5, lines 34 – 43) for the purpose of providing an adhesive material to laminate to substrates together (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a the linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels using a plastic material consisting of polyethylene, polypropylene, or polyesters in Bull et al. in order to provide an adhesive material to laminate to substrates together as taught by Congard et al.

With regard to the limitations of “said polypropylene (PP) is bi- oriented polypropylene (BOPP) and said polyesters is a polyethylene terephthalate (PET) polyester, said plastic material of the self- adhesive layer is bi-oriented polypropylene (BOPP), said plastic material of the self- adhesive layer is polyethylene terephthalate (PET),” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the specific polyethylene, polypropylene, or polyesters, since it has been held to be within the general skill of a worker in the art to elect a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MP 2144.07.

Allowable Subject Matter
Claims 30 – 34 and 40 – 44 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest recited self-adhesive material.  The independent claims identify the uniquely distinct features of an adhesive material that include front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material, are in permanent contact through a thermo-adhesive; the said opposite surface to the one coated with the non-stick material of the film made of plastic material of the liner, is coated with a thermo-adhesive.  The closest prior art of record, Bull et al. (USPGPub 2001/0006714 A1) and Congard et al. (USPN 6,740,379), disclose different self-adhesive materials, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 26, 27, 29, and 35 – 39 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to Applicant’s argument that the prior art fails to disclose “the opposite surface of the liner to the one coated with the non-stick material is coated with a total or partial printing layer, comprising one or more layers of color”, please see the newly presented rejection in view of Reitano.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Sudofsky discloses an adhesive article containing a PSA on a film layer, thermo-adhesive and support layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 9, 2022